DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
The response filed April 23, 2021 (hereafter the “4/23 Reply”) has been entered.  Claims 34-39 and 50-77 remain pending. 
The pending claims correspond to Group IV, original Claims 34-39, of the Restriction Requirement mailed December 11, 2014 in parent application 13/963,769, now USP 9,309,510.

Claim Objections
In light of amendments to Claims 51-53 and 61 filed with the 4/23 Reply, the previous objections thereto have been withdrawn.

Claim Rejections - 35 USC § 112
In light of amendments to the claims filed with the 4/23 Reply, the previous rejection of Claims 50-54, 57-61, 68-70, 76 and 77 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
In light of amendments to the claims filed with the 4/23 Reply, the previous rejection of Claims 50-60 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
In light of amendments to the claims filed with the 4/23 Reply, the previous rejection of Claims 62-67 and 71-75 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with A. Harston August 3, 2021.
The application has been amended as follows: 

Claims 50-60 were rewritten as 
50. 	The polypeptide display library of claim 34, wherein the CP comprises a glycine-serine polypeptide sequence N-terminal to the amino acid sequence of the CP, C-terminal to the amino acid sequence of the CP, or both N-terminal to and C-terminal to the amino acid sequence of the CP.

51. 	The polypeptide display library of claim 50, wherein the glycine-serine polypeptide sequence N-terminal to the amino acid sequence of the CP comprises an amino acid sequence selected from the group consisting of: GQSGQ (SEQ ID NO: 7), GGSGQSGQGG (SEQ ID NO: 9), GGSGQSGQ (SEQ ID NO: 22), GGSGQSGQGS (SEQ ID NO: 59), GGSG (SEQ ID NO: 

52.	The polypeptide display library of claim 50, wherein the glycine-serine polypeptide sequence C-terminal to the amino acid sequence of the CP comprises an amino acid sequence selected from the group consisting of: GGS (SEQ ID NO: 17), GGSGGSSGQAAAG (SEQ ID NO: 12), and GGSGGSSGQTAAG (SEQ ID NO: 83).

53.	The polypeptide display library of claim 50, wherein 
the glycine-serine polypeptide sequence N-terminal to the amino acid sequence of the CP comprises an amino acid sequence selected from the group consisting of: GQSGQ (SEQ ID NO: 7), GGSGQSGQGG (SEQ ID NO: 9), GGSGQSGQ (SEQ ID NO: 22), GGSGQSGQGS (SEQ ID NO: 59), GGSG (SEQ ID NO: 15), GGSGGSGGSGGSG (SEQ ID NO: 20), SGGQGGSGGSGGSGGSGGSA (SEQ ID NO: 24), and GSSGGQGGSGGSGGSGGSGGSA (SEQ ID NO: 11), and
the glycine-serine polypeptide sequence C-terminal to the amino acid sequence of the CP comprises an amino acid sequence selected from the group consisting of: GGS (SEQ ID NO: 17), GGSGGSSGQAAAG (SEQ ID NO: 12), and GGSGGSSGQTAAG (SEQ ID NO: 83).

54. 	A polypeptide display library comprising:
a plurality of replicable biological entities, each member of the plurality comprising a display platform (DP) comprising a carrier polypeptide (CP) operably linked to a displayed moiety (DM),
wherein the CP comprises a circularly permuted barrel-shaped beta sheet transmembrane polypeptide and a glycine-serine polypeptide sequence N-terminal to the amino acid sequence of the CP, C-terminal to the amino acid sequence of the CP or both N-terminal to and C-terminal to the amino acid sequence of the CP, and 
wherein the transmembrane polypeptide comprises an amino acid sequence selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 56 and SEQ ID NO: 57

55. 	The polypeptide display library of claim 54, wherein the DM is displayed N-terminal to the amino acid sequence of the CP.

56. 	The polypeptide display library of claim 54, wherein the DM is displayed C-terminal to the amino acid sequence of the CP.

57. 	The polypeptide display library of claim 54, wherein the glycine-serine polypeptide sequence N-terminal to the amino acid sequence of the CP comprises an amino acid sequence selected from the group consisting of GQSGQ (SEQ ID NO: 7), GGSGQSGQGG (SEQ ID NO: 9), GGSGQSGQ (SEQ ID NO: 22), GGSGQSGQGS (SEQ ID NO: 59), GGSG (SEQ ID NO: 15), GGSGGSGGSGGSG (SEQ ID NO: 20), SGGQGGSGGSGGSGGSGGSA (SEQ ID NO: 24), and GSSGGQGGSGGSGGSGGSGGSA (SEQ ID NO: 11). 

58. 	The polypeptide display library of claim 54, wherein the glycine-serine polypeptide sequence C-terminal to the amino acid sequence of the CP comprises an amino acid sequence selected from the group consisting of GGS (SEQ ID NO: 17), GGSGGSSGQAAAG (SEQ ID NO: 12), and GGSGGSSGQTAAG (SEQ ID NO: 83).

59. 	The polypeptide display library of claim 54, wherein the CP comprises a glycine-serine polypeptide sequence both N-terminal to and C-terminal to the amino acid sequence of the CP.

60. 	The polypeptide display library of claim 59, wherein the glycine-serine polypeptide sequence N-terminal to the amino acid sequence of the CP comprises an amino acid sequence selected from the group consisting of GQSGQ (SEQ ID NO: 7), GGSGQSGQGG (SEQ ID NO: 9), GGSGQSGQ (SEQ ID NO: 22), GGSGQSGQGS (SEQ ID NO: 59), GGSG (SEQ ID NO: 15), GGSGGSGGSGGSG (SEQ ID NO: 20), SGGQGGSGGSGGSGGSGGSA (SEQ ID NO: 24), and the amino acid sequence of the CP comprises an amino acid sequence selected from the group consisting of GGS (SEQ ID NO: 17), GGSGGSSGQAAAG (SEQ ID NO: 12) , and GGSGGSSGQTAAG (SEQ ID NO: 83).

Allowable Subject Matter
Claims 34-39 and 50-77, directed to polypeptide display libraries comprising members of a plurality, each member comprising a displayed moiety (DM) linked to a carrier protein (CP), the CP comprising an amino acid sequence selected from one of SEQ ID NOs: 1, 56, and 57, are free of the prior art of record. 
Accordingly, Claims 34-39 and 50-77 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






kl




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635